Dowling, J.:
" The plaintiff seeks to recover for injuries sustained by him by reason of the negligence of the defendant’s agent and servant in the conduct of an automobile which came into collision with a phaeton in which the plaintiff was riding along a public highway in-the borough-of Brooklyn on July 25, 1907.
*402. Upon the trial it developed that the defendant was engaged in business at the time of the occurrence in question in surveying, land at-Ossining and Briar diff ' in this State, and that the automobile which collided with plaintiff’s phaeton .was used by defendant in carrying surveyors and helpers to and from their eniployment on defendant’s business in these two localities; that defendant had no business of any kind on Long Island at that time, and that the trip which was then being taken by the occupants of such automobile was' a pleasure trip, and was not one which had any connection whatever with the business of the defendant corporation. It was proven that the automobile in question was driven by one Bing,the secretary and treasurer of the defendant corporation, and that accompanying him was the niece of its president, while the president himself, with his wife and a clergyman, occupied the second car. Both parties were on their way to Bockaway Beach or Far Bockaway. This was established not only by the testimony óf defendant’s president but by that of his wife and of his guest.
'The case as submitted to the jury is devoid of any suggestion contradicting defendant’s witnesses; nor is it even indicated upon what the contention may be based that the automobile at the time of the accident was being used about the business of the defendant. The verdict in favor of plaintiff was against the weight of evidence and the judgment and order must, therefore, be reversed and a new trial ordered, with costs to tl,ie appellant to■ abide the event.
Ingraham, P. J., Clarke, Scott and Miller, JJ., concurred.'
Judgment and order reversed and new trial ordered, with costs to appellant to abide event. .